Title: To Benjamin Franklin from Edmund Burke, 15 August 1781
From: Burke, Edmund
To: Franklin, Benjamin


Dear Sir,
Charles Street Augst. 15. 1781.
I feel, as an honest man & as a good Citizen ought to feel, the Calamities of the present unhappy War. The only part however of these Calamities which personally affects myself is, that I have been obliged to discontinue my intercourse with you: But that misfortune I must consider as equivalent to many. I may indeed with great Truth assure you, that your friendship has always been an object of my Ambition; &, that if an high & very sincere Esteem for your Talents & Virtues could give me a Title to it, I am not wholly unworthy of that honour.
I flatter myself, that your belief in the reality of these Sentiments will excuse the Liberty I take of laying before you a matter, in which I have no small concern: The application I make originates wholly from myself, & has not been suggested to me by any person whatsoever. I have lately been informed with great certainty, & with no less surprise, that the Congress have made an application for the return of my friend Genl. Burgoine to captivity in America, at a time when the Exchange of almost all the rest of the convention officers has been compleated. It is true, that this requisition has been for the present withdrawn. But then it may be renewd at every Instant, & no arrangement has been made or proposed, which may prevent a thing on all accounts so very disagreeable as to see the most opposite Interests conspiring in the persecution of a man formed by the unparralleld Candour & moderation of his Mind to unite the most discordant parties in his favour.
I own this proceeding of the Congress fills me with astonishment. I am persuaded that some unusually artful management or very unexampled delusion has operated to produce an Effect which cannot be accounted for on any of the ordinary principles of Nature or of policy.
I shall not enter into the particulars of the convention under which this claim is made; nor into the construction of it; nor the execution. I am not perhaps capable of doing Justice to the Merits of the Cause; & if I were, I am not disposed to put them upon any Ground of argument. Because, (whatever others might & possibly ought to do) I am not pleading a point of strict right, but appealing to your known principles of honour & generosity with the freedom & privileges of an old friendship. And as I suppose you perfectly acquainted with the whole History of the extraordinary Treatment that Genl. Burgoine has met with, I am resolved not to shew so much distrust in so sound a Memory & so good a Judgment as yours, as to attempt to refresh the one, or to lead the other.
I am ready to admit that Genl. Burgoine has been, & (as far as what is left him will suffer) is, a very affectionate servant of the Crown; & that in America he acted as an officer of the King (so long as fortune favored him) with great Abilities, & distinguishd fidelity, activity & spirit. You, My dear Sir, who have made such astonishing exertions in the Cause which You espouse, & are so deeply read in human Nature & in human morals, know better than any body, that men will, & that sometimes they are bound, to take very different Views & measures of their Duty from local & from professional Situation; & that we may all have equal merit in extremely different lines of Conduct. You know, Sir, that others may deserve the whole of your admiration in a Cause, in which your Judgment leads you to oppose them. But whatever our opinions may be on the origin of this fatal War, I assure you that Genl. Burgoine has the Merit of never having driven it on with Violence, or fosterd & kept it alive by Evil Arts, or aggravated any of its natural Mischiefs by any unnecessary rigours; But has behaved on all occasions with that Temper, which becomes a great Military Character, that loves nothing so much in the profession as the means it so frequently furnishes of generosity & humanity.
You have heard of the sacrifices he has made to his nice Sense of honour on this side of the Water—sacrifices, far above the Just demands of the principle to which they were made. This has been of no advantage to the Country, where he was picqued to the resignation of so much rank & emollument, both so justly earned. Shall America too, call for sacrifices which are still more severe, & of full as little advantage to those who demand them? I know the rigour of political Necessity: But I see here as little of Necessity, or indeed of expedience, as of propriety. I know the respect which is due to all publick Bodies: But none of them are exempt from Mistake; & the most disrespectful thing which can be done towards them, is to suppose them incapable of correcting an Errour.
If I were not fully persuaded of your Liberal & manly way of thinking, I should not presume, in the hostile situation in which I stand, to make an application to you. But in this piece of experimental Philosophy, I run no risque of Offending you. I apply, not to the Ambassador of America, but to Doctor Franklin the Philosopher; my friend, & the lover of his Species. In that light, whatever colour politicks may take, I shall ever have the honour to be, Dear Sir Your most faithful & obedt. humble Sert.
Edm Burke
 
Notation: Edmd. Burke Augt. 15. 1781.
